              IN THE UNITED STATED DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                        Civil Action No.: 3:21-cv-00279

Jeffrey Dalrymple and William )
Smiling, On Behalf of Themselves and )
All Others Similarly Situated,       )
                                     )
                   Plaintiffs,       )
                                     )               CLASS ACTION
v.
                                     )                 COMPLAINT
                                     )           [JURY TRIAL DEMANDED]
Firstsource Advantage, LLC, a New    )
York corporation,                    )
                                     )
                   Defendant.        )
                                     )
                                     )

       Plaintiffs Jeffrey Dalrymple and William Smiling (“Plaintiffs”), on

behalf of themselves and all others similarly situated, through counsel, file

this Class Action Complaint against First Source Advantage, LLC (“FSA” or

“Defendant”) and states as follows:

                        NATURE OF THE ACTION

      1. Action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and North Carolina Debt

Collection Act, N.C.G.S. § 75-50, et seq. (“NCDCA”).

      2.    Defendant    unreasonably     disclosed,   communicated   and/or

publicized information regarding Plaintiffs’ debts and all others similarly


                                   1
     Case 3:21-cv-00279-RJC-DCK Document 1 Filed 06/11/21 Page 1 of 15
situated to another person.

      3.    This class action is filed pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all consumers Defendant unlawfully

communicated information regarding consumer debt to a third party, in

violation of North Carolina and Federal law as further set forth herein.

                       JURISDICTION AND VENUE

      4.    The foregoing allegations are incorporated by reference as if fully

set forth herein.

      5.    The Court has subject matter jurisdiction under, inter alia, 28

U.S.C. §§ 1331, 1332(d)(2), 1337 and 15 U.S.C. § 1692k(d). The Court has

supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28

U.S.C. § 1367.

      6.    Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c)

as Defendant regularly conducts business in this state; a substantial part of

the events giving rise to the claim took place in this district; and Plaintiff

Dalrymple is domiciled in this judicial district.

                                   PARTIES

      7.    Plaintiff Dalrymple is a citizen and resident of Charlotte, North

Carolina in Mecklenburg County, a “consumer” as defined in 15 U.S.C .

1692a(3) and N.C.G.S. § 75-50(1), and allegedly owes a “debt” as defin e d

in 15 U.S.C. 1692a(5) and N.C.G.S. § 75-50(2) to Defendant.


                                   2
     Case 3:21-cv-00279-RJC-DCK Document 1 Filed 06/11/21 Page 2 of 15
      8.    Plaintiff Smiling is a citizen and resident of Clinton, North

Carolina in Sampson County, a “consumer” as defined in 15 U.S.C. 1692a ( 3 )

and N.C.G.S. § 75-50(1), and allegedly owes a “debt” as defined in 15

U.S.C. 1692a(5) and N.C.G.S . § 75-50(2) to Defendant.

      9.    Defendant Firstsource Advantage, LLC is a New York limited

liability corporation existing under the laws of the State of New York, with a

principal office and place of business at 205 Bryant Woods South, Amherst,

New York 14228. Defendant transacts business in this state and throughout

the country and can be served through its registered agent, the CT Corporation

Service System, at 160 Mine Lake Court, Suite 200, Raleigh, North Carolina

27615.

                           FACTUAL ALLEGATIONS

      10.   Defendant is a “debt collector” as defined in 15 U.S.C. § 1692a(6)

and N.C.G.S. § 75-50(3).

      11.   Defendant is regularly engaged in the business of collecting debt

allegedly owed by consumers to others for profit in the State of North Carolina.

Its employees, affiliates, directors, agents, vendors, and attorneys act under

the direction and supervision of Defendant within the scope of their actual or

apparent authority. Therefore, Defendant is responsible and/or vicariously

liable for the actions of its employees, affiliates, directors, agents, vendors and

attorneys under, inter alia, the theory of Respondeat Superior. All references


                                   3
     Case 3:21-cv-00279-RJC-DCK Document 1 Filed 06/11/21 Page 3 of 15
to Defendant mean Defendant, its owners, officers, agents, and/or employees.

      12.   The principal purpose of Defendant’s business is debt collection.

      13.   Defendant uses instrumentalities of intrastate and interstate

commerce, including telephone and mail in furtherance of its debt collection

business.

      14.   Defendant alleges Plaintiffs owe a debt (“Debt”).

      15.   The Debt is an alleged obligation of Plaintiffs to pay money arising

out of a transaction in which the money, property, insurance, or services which

are the subject of the transaction are primarily for personal, family, or

household purposes.

      16.   The Debt does not arise from any business enterprise of Plaintiffs.

      17.   The Debt is a “debt” as that term is defined in 15 U.S.C. § 1692a(5)

and N.C.G.S. § 75-50(2).

      18.   At an exact time known only to Defendant, the Debt was assigned

or otherwise transferred to Defendant for collection.

      19.   Upon information and belief, at time the Debt was assigned or

otherwise transferred to Defendant for collection, the Debt was in default.

      20.   In effort to collect the Debt, Defendant contacted Plaintiffs by

written correspondence.

      21.   Rather than preparing and mailing such written correspondence

to Plaintiffs on its own, Defendant used a third-party vendor to perform such


                                   4
     Case 3:21-cv-00279-RJC-DCK Document 1 Filed 06/11/21 Page 4 of 15
activities on its behalf.

      22.    As part of utilization, Defendant conveyed information regarding

the Debt to the third-party vendor.

      23.    Defendant’s conveyance of information regarding the Debt to a

third-party vendor is a communication as that term is defined in 15 U.S.C.

1692a(2).

      24.    Defendant’s conveyance of information regarding the Debt to a

third-party vendor is an unreasonable publication as described in N.C.G.S. §

75-53.

      25.    The third-party vendor then populated some or all this information

into a prewritten template, printed, and mailed the letters to Plaintiffs at

Defendant’s direction.

      26.    Plaintiff Dalrymple received and read one letter dated January 4,

2021 on a Debt.

      27.    Plaintiff Smiling received and read one letter dated August 17,

2020 on a Debt.

      28.    The letters received by Plaintiffs are referred to hereafter as

“Letters.”

      29.    The Letters were the initial written communications Plaintiffs

received from Defendant concerning the Debts.




                                   5
     Case 3:21-cv-00279-RJC-DCK Document 1 Filed 06/11/21 Page 5 of 15
                      CLASS ACTION ALLEGATIONS

      30.    The forgoing allegations are hereby reincorporated by reference as

if fully restated herein.

      31.    Pursuant to Federal Rule of Civil Procedure 23, Plaintiffs bring

this action individually and on behalf of the following classes which are

tentatively defined as:

             NC Class: All consumers throughout the State of
             North Carolina where Defendant sent information
             concerning consumers’ Debt to a third party without
             written permission of the consumer, which disclosure
             was made on or after a date four (4) years prior and to
             the filing of this Complaint.

             FDCPA Subclass: All consumers where Defendant
             sent information concerning consumers’ Debt to a
             third party without prior consent of the consumer,
             which disclosure was made on or after one (1) year
             prior to the filing of this Complaint.

      32.    Excluded from the classes are: (a) any Judge or Magistrate

presiding over this action and members of their families; (b) Defendant and

any entity in which Defendant has a controlling interest and its legal

representatives, assigns and successors; and (c) all persons and entities who

properly execute and file a timely request for exclusion from the Class.

      33.    Numerosity: Plaintiffs are unable to provide a specific number of

members in each of the classes because that information is solely in the

possession of Defendant. However, the exact number of class members,



                                   6
     Case 3:21-cv-00279-RJC-DCK Document 1 Filed 06/11/21 Page 6 of 15
including the names and addresses of all class members, will be easily

ascertained through a review of Defendant’s            business records. Upon

information and belief, each class contains at least hundreds of consumers and

likely exceeds several thousand consumers and is therefore so numerous that

joinder of all members would be impracticable.

      34.   Commonality: Common questions of law and fact predominate over

any individual issues that may be presented, because Defendant’s conveyance

of information to a third party in a single action or series of actions constituted

thousands of unlawful disclosures at substantially the same time. Common

questions include, but are not limited to:

            a.     Whether     Defendant’s      transmission     of   information

                   concerning Plaintiffs and all others similarly situated

                   constitutes a violation of the FDCPA;

            b.     Whether Defendant communicated with any person other

                   than the consumer, his attorney, consumer reporting

                   agency, the creditor, or the attorney of the creditor, in

                   connection with the collection of any debt in violation of the

                   FDCPA;

            c.     Whether Defendant unreasonably publicized information

                   regarding a consumer’s debt in violation of the NCDCA; and




                                   7
     Case 3:21-cv-00279-RJC-DCK Document 1 Filed 06/11/21 Page 7 of 15
            d.    Whether Defendant communicated with any person other

                  than the debtor or their attorney in violation of the NCDCA.

      35.   Typicality: The claims of Plaintiffs are typical of the claims of the

proposed class and all are based on the same facts and legal theories, as all

such claims arise out of Defendant’s conduct.

      36.   Adequate Representation: Plaintiffs are adequate representatives

of the class in that they do not have antagonistic or conflicting claims with

other members of the class. Plaintiffs have retained counsel experienced in the

prosecution of complex class actions, specifically including experience with

consumer class actions.

      37.   Neither Plaintiffs nor counsel has any interests that might cause

them not to vigorously pursue this action. Plaintiffs are aware of their

responsibilities to the putative class and have accepted such responsibilities.

      38.   Predominance and Superiority: The classes are appropriate for

certification because questions of law and fact common to the members of the

classes predominate over questions affecting only individual members, and a

class action is superior to other available methods for the fair and efficient

adjudication of this controversy, since individual joinder of all members of the

classes is impracticable. Should individual class members be required to bring

separate actions, this Court or courts in other jurisdictions would be confronted

with a multiplicity of lawsuits burdening the court system while also creating


                                   8
     Case 3:21-cv-00279-RJC-DCK Document 1 Filed 06/11/21 Page 8 of 15
the risk of inconsistent rulings and contradictory judgments. In contrast to

proceeding on a case-by-case basis, in which inconsistent results will magnify

the delay and expense to all parties and the court system, this class action

presents       far fewer   management      difficulties   while   providing   unitary

adjudication, economies of scale and comprehensive supervision by a single

court.

                    FIRST CAUSE OF ACTION
    Violations of Fair Debt Collection Practices Act, 15 U.S.C. §
                            1692, et seq.
                  (On behalf of the FDCPA Sub-Class)

         39.    The forgoing allegations are hereby incorporated by reference as if

fully set forth herein.

         40.    Defendant acts as a “debt collector,” as defined by the FDCPA, 15

U.S.C. § 1692a(6).

         41.    Defendant acted as a “debt collector” in contacting Plaintiffs.

         42.    Plaintiffs and all members of the Sub-Class are “consumers,” as

defined by the FDCPA, 15 U.S.C. § 1692a(3) since they are natural persons

allegedly obligated to pay a consumer debt.

         43.    At all material times, Plaintiffs’ Debts and the Debts of the Sub-

Class members were “debt,” as defined by the FDCPA, 15 U.S.C. § 1692a(5).

         44.    Defendant has collected or attempted to collect debt in violation of

15 U.S.C. § 1692c(b), in that it disclosed information to a third party without



                                   9
     Case 3:21-cv-00279-RJC-DCK Document 1 Filed 06/11/21 Page 9 of 15
prior consent of the consumer.

      45.   FDCPA section 1692c(b) states in pertinent part that “without the

prior consent of the consumer given directly to the debt collector, or the express

permission of a court of competent jurisdiction, or as reasonably necessary to

effectuate a post judgment judicial remedy, a debt collector may not

communicate, in connection with the collection of any debt, with any person

other than the consumer, his attorney, a consumer reporting agency if

otherwise permitted by law, the creditor, the attorney of the creditor, or the

attorney of the debt collector.”

      46.   The third party does not fall within any exceptions provided for in

15 U.S.C. § 1692c(b).

      47.   Plaintiffs did not consent to Defendant’s communication to the

third party concerning the Debts.

      48.   Plaintiffs did not consent to Defendant’s communication to the

third party concerning Plaintiffs’ personal and/or confidential information.

      49.   Plaintiffs did not consent to Defendant’s communication with

anyone concerning the Debts or Plaintiffs’ personal and/or confidential

information.

      50.   Upon information and belief, Defendant has used a third party for

these purposes thousands of times.

      51.   Defendant uses a third party for the sole purpose of maximizing


                                   10
     Case 3:21-cv-00279-RJC-DCK Document 1 Filed 06/11/21 Page 10 of 15
profit.

          52.   Defendant uses a third party without regard to the propriety and

privacy of the information it discloses to such third party.

          53.   Defendant uses a third party with reckless disregard for the harm

to Plaintiffs      and the Sub-Class that could result from Defendant’s

unauthorized disclosure of private and sensitive information to the third party.

          54.   15 U.S.C. § 1692f provides a debt collector may not use unfair or

unconscionable means to collect or attempt to collect a debt.

          55.   The unauthorized disclosure of a consumer’s private and sensitive

information is both unfair and unconscionable.

          56.   Defendant disclosed Plaintiffs’ private and sensitive information

to a third party in violation of 15 U.S.C. § 1692f.

          57.   As a result of Defendant’s unlawful conduct, Plaintiffs and the

Sub-Class Members are entitled to actual and statutory damages, reasonable

attorney’s fees and costs.

                  SECOND CAUSE OF ACTION
 Violations of North Carolina Debt Collection Act, N.C.G.S. § 75-50, et
                                 seq.
                     (On behalf of the NC Class)

          58.   The foregoing allegations are hereby incorporated by reference as

if fully set forth herein.

          59.   Defendant is a “debt collector” as defined by the NCDCA, N.C.G.S.



                                   11
     Case 3:21-cv-00279-RJC-DCK Document 1 Filed 06/11/21 Page 11 of 15
§ 75-50.

      60.    Plaintiffs and the North Carolina Class are “consumers” as that

term is defined by N.C.G.S. § 75-50.

      61.    N.C.G.S. § 75-53 prohibits debt collectors from unreasonably

publicizing information regarding a consumer's debt including, but not limited

to, any communication with any person other than the debtor or his/her

attorney.

      62.    Defendant       violated   N.C.G.S.   §   75-53   by   communicating

information concerning consumer debts to a third party without the written

permission of the debtors.

      63.    Plaintiffs, and others similarly situated, are entitled to recover

statutory damages under the NCDCA for each instance in which an improper

communication occurred.

      64.    As a result of Defendant’s unlawful conduct, Plaintiffs and the

Class Members are entitled to actual and statutory damages, reasonable

attorney’s fees and costs.

                      THIRD CAUSE OF ACTION
     Violation of the North Carolina Unfair and Deceptive Trade
                     Practices Act: N.C.G.S. § 75-1.1
                      (on behalf of the NC Class)

      65.    The foregoing allegations are hereby incorporated by reference as

if fully set forth herein.



                                   12
     Case 3:21-cv-00279-RJC-DCK Document 1 Filed 06/11/21 Page 12 of 15
      66.    Pursuant to N.C.G.S. § 75-56(a), “the specific and general

provisions of [the NCDCA] shall exclusively constitute the unfair or deceptive

acts or practices proscribed by G.S. 75-1.1 in the area of commerce regulated

by this Article.”

      67.    Defendant’s     operation   with   consumers   and consumer debt

constitutes commerce.

      68.    N.C.G.S. § 75-1.1 (the “UDTPA”) prohibits “unfair methods of

competition in or affecting commerce, and unfair or deceptive acts or practices

in or affecting commerce.”

      69.    The specific acts by Defendant are in or affecting commerce.

      70.    The specific acts by Defendant are unfair and deceptive, as defined

by the UDTPA.

      71.    Plaintiffs have been subjected to pecuniary and non-pecuniary

injuries resulting from Defendant’s unfair and deceptive conduct.

      72.    Plaintiffs and others similarly situated are entitled to recover

treble damages, attorney’s fees and costs if allowed by the discretion of the

Court pursuant to Chapter 75 of the North Carolina General Statutes.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs and all others similarly situated pray the

 Court for judgment as set forth below:

      1.     Certifying this action as a class action as provided by Rule 23 of


                                   13
     Case 3:21-cv-00279-RJC-DCK Document 1 Filed 06/11/21 Page 13 of 15
       the Federal Rules of Civil Procedure, appointing Plaintiffs as class

       representatives, and appointing the undersigned as Class Counsel;

 2.    Finding Defendant violated the FDCPA;

 3.    Finding Defendant violated the NCDCA;

 4.    Adjudging Defendant liable under the causes of actions asserted

       above, and awarding Plaintiffs and the members of the NC Class

       and FDCPA Sub-Class (collectively, “Class Members”) actual and

       statutory damages pursuant to 15 U.S.C. 1692k and N.C.G.S § 75-

       56;

 5.    Awarding    Plaintiffs   and Class      Members   their   reasonable

       attorney’s fees and costs pursuant to the FDCPA and NCDCA;

 6.    That the compensatory damages of Plaintiffs and the Class

       Members be trebled by the Court pursuant to Chapter 75 of the

       North Carolina General Statutes;

 7.    For punitive damages to the extent allowed by law;

 8.    The costs of this action be taxed against Defendant;

 9.    For a trial by jury on all issues so triable;

 10.   Awarding pre- and post-judgment interest as allowed by law; and

 11.   For such other and further relief as the Court deems just and

       proper.




                              14
Case 3:21-cv-00279-RJC-DCK Document 1 Filed 06/11/21 Page 14 of 15
 Respectfully submitted, this 11th day of June, 2021.


                                     MILBERG COLEMAN BRYSON
                                     PHILLIPS CROSSMAN PLLC

                                     /s/ Scott C. Harris
                                     Scott C. Harris
                                     N.C. Bar No.: 35328
                                     Patrick M. Wallace
                                     N.C. Bar No.: 48138
                                     900 W. Morgan Street
                                     Raleigh, North Carolina 27603
                                     Telephone: (919) 600-5000
                                     Facsimile: (919) 600-5035
                                     sharris@milberg.com
                                     pwallace@milberg.com


                                     Attorneys for Named Plaintiffs and
                                     the putative Classes




                              15
Case 3:21-cv-00279-RJC-DCK Document 1 Filed 06/11/21 Page 15 of 15
